Citation Nr: 1600284	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to April 1971, and was a Member of the United States Army Reserve until December 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2015, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a back disability, including degenerative changes and rotary scoliosis of the mid and lower thoracic spine.

In February 2012, the Veteran reported that he saw Dr. E.S.K. at least three times around May 11, 2011, and received a spinal injection.  He provided Dr. E.S.K.'s address and requested that VA "verify" this information.  In a March 2012 authorization form, the Veteran listed five specific dates where he received treatment from Dr. E.S.K., including one in July 2011.  The claims file currently contains records from Dr. E.S.K. through March 15, 2011, but does not contain records after that date, including May and June 2011 records.

In September 2015, the Board remanded this matter in part to attempt to acquire any outstanding records from Dr. E.S.K.  In October 2015, VA sent a letter to the Veteran requesting an authorization form to obtain these records, and offering him the opportunity to submit additional records from Dr. E.S.K.  In November 2015, the Veteran returned the signed authorization form but left the medical provider information blank.  VA noted the medical record request was rejected for lack of provider information, but there is no evidence that the Veteran was informed his authorization was rejected.  The pertinent remand instruction indicated that if "any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain those records, and what further actions will be taken on his claim."  A remand is needed to comply with the previous instruction regarding obtaining additional records from Dr. E.S.K.  See Stegall v. West, 18 Vet. App. 268 (1998).

Any additional outstanding, relevant treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete authorization for VA to obtain all additional private treatment records, including those from Dr. E.S.K. dated since March 2011.

If the appellant fails to provide necessary authorizations, he is informed that he can submit the evidence himself.

If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.  All attempts to obtain records should be documented in the claims folder.

2.  Upon completion of any necessary development concerning this claim, the AOJ must readjudicate the claim.  If the benefit is not granted to appellant's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




